 

Exhibit 10.2

 

 

Exclusive Option Agreement

 

PARTY A

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

Luck Sky (Hong Kong) Aerodynamic Electricity Limited

 

And

 

PARTY B

Zhou Jian

&

Zhou Dengrong

 

And

 

PARTY C

Sanhe City Lucksky Electrical Engineering Co., Ltd.

 

July 25,2014

   

 



 

1

 

 

Exclusive Option Agreement

 

This Exclusive Option Agreement (the “Agreement”) is executed on 2014 in the
People’s Republic of China (the “PRC”, not inclusive of Hong Kong Special
Administrative Region (“HKSAR”), Macao Special Administrative Region, and Taiwan
Region for the purpose of this Agreement) among:

 

Party A: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited (“Xiangtian
Shenzhen”), a validly existing wholly foreign owned enterprise established under
the laws of the PRC

Registered Address: No. 2206, Jinlong Plaza, Caiwuwei, Hongbao Road, Luohu
District, Shenzhen, China. Postal Code: 518000

Legal Representative: Zhou Jian

Tel: 0755-22954269

Fax: 0755-22954269

 

Luck Sky (Hong Kong) Aerodynamic Electricity Limited., a validly existing wholly
foreign owned enterprise established under the laws of the HKSAR



Registered Address: Room 12A-13, 41/F., Office Tower, Convention Plaza, 1
Harbour Road, Wanchai, Hong Kong,



Legal Representative: Zhou Jian

Tel: 00852-25980200

Fax: 00852-25980200

 

Party B:

Zhou Jian, a citizen of the PRC,

ID No.: 42232319771028075x

Address: No. 467, Building 21, Huangjingling Road, Lushuihu, Chibi City, Hubei
Province.

Tel: 15997922222

Fax: 010-58412836

 

And

 

2

 

 

Zhou Dengrong, a citizen of the PRC,

ID No.: 42232319510712071x

Address: No. 467, Building 433, Huangjingling Road, Lushuihu, Chibi City, Hubei
Province.

Tel: 13361411111

Fax: 010-58412836-8228

 

Party C: Sanhe City Lucksky Electrical Engineering Co., Ltd., a validly existing
limited liability company established under the laws of the PRC.

Registered Address: East to Yanjiao Development Zone Power Plant of San He City,
north to Zhongqing Cementing Compound Company, Postal Code: 065201

Legal Representative: Zhou Jian

Tel: 010-58412836

Fax: 010-58412836-8228

 

(Party A, Party B and Party C collectively, referred to as “Parties” and
individually, as “Any Party” or “Each Party”.)

 

In respect of Party A’s purchase of the equity interest of Party C held by Party
B, the Parties hereto upon friendly negotiation agree as follows:

 

1Target Equity

 

1.1Party B are the existing registered shareholders of Party C, and lawfully own
all of the equity interests in Party C.

 

1.2The parties of Party B hereby jointly and severally agree to grant
exclusively to Party A an irrevocable and unconditional option and Party A
accepts such unconditional option (the “Option”), under which Party A shall,
subject to the PRC law, be entitled to require Party B to transfer the equity
interest they own in Party C (the “Target Equity”), in whole or in part, to
Party A or its designated entity or individual in such methods as set forth
herein in accordance with Party A’s requirements under the following
circumstances:

3

 

 

1.1.1Party A can legally own all or part of the Target Equity under the PRC
Laws; or

 

1.1.2Other circumstances deemed as proper or necessary by Party A.

 

1.2All the Parties agree that Party A shall have the right to exercise its
Option to purchase, in whole or in part, the Target Equity without any limit to
the times of such exercise.

 

1.3All the Parties agree that Party A may designate any third party to acquire
the Target Equity in whole or in part and Party B shall not object and shall
transfer the Target Equity in whole or in part to such third party.

 

1.4Prior to the transfer of the Target Equity to Party A according to this
Agreement, Party B shall not transfer the Target Equity without the Party A’s
prior consent in written.

 

1.5Party C hereby agrees that Party B grant such Option to Party A according to
this Article 1 and other provisions hereunder.

 

2Procedures

 

2.1Subject to the terms and conditions hereof, to the extent permissible by PRC
Laws, Party A shall determine the timing, method and times of its exercise of
Option in its absolute and sole discretion.

 

2.2When signing this Agreement, Party B shall also execute the Equity Transfer
Agreement in the format set forth in APPENDIX 1 attached hereto and the
Agreement Letter according to APPENDIX 2 attached hereto, and submits the said
two documents to Party A for safekeeping.

 

2.3If Party A decides to acquire the Target Equity pursuant to Article 1.1
hereinabove, it shall send written notice to Party B which specifies the
proportion of the Target Equity to be acquired and identifies the transferee.
Party B and Party C shall furnish with all materials and documents necessary for
the registration of said equity transfer within 7 days after the date of Party
A’s notice.

 

2.4Except for the notice obligation provided in Article 2.2 of this Agreement,
there shall be no other prerequisite, incidental conditions or procedures as to
Party A’s option right to purchase the Target Equity.

4

 

 

3Transfer Price

 

3.1The total transfer price for the Target Equity shall be the lowest price
allowable under the PRC Laws at the time of said transfer. If the Target Equity
is transferred in installments, the due transfer price for one installment shall
be determined in the proportion of Target Equity under said transfer.

 

3.2All the taxes, fees and expenses arising from the transfer of the Target
Equity shall be the sole responsibility of the Party incurred to in accordance
with the PRC Laws.

 

4Appendices

 

4.1In the event that at the time of the Target Equity transfer, there is a need
to amend the ‘Equity Transfer Agreement” set forth in APPENDIX 1 attached hereto
pursuant to then effective PRC Laws, the Parties shall make the said amendment
in good faith in compliance with PRC Laws and regulations.

 

4.2The appendices are integral parts of this Agreement and have the same legal
effects as the other parts of the Agreement.

 

5Confidentiality

 

The Parties agree to take every possible measure to keep confidential of the
relevant data and information (the “Confidential Information”) confidential they
have knowledge of or access to hereunder. Without prior written consent of the
relevant Party, no Confidential Information shall be disclosed, given or
transferred to the third party. Once this Agreement terminates, the Parties
shall return the documents, materials and/or software carrying Confidential
Information to the original owner or destroy them as required. The Parties shall
also remove the Confidential Information from any memory device and shall never
use it again. The Parties shall take necessary measures to ensure that the
Confidential Information to be disclosed to the staff, agents and consultants so
far as is necessary for performing their duties and urge these personnel to
comply with the obligations as to confidentiality under this Agreement.

5

 

The Confidential Information herein refers to any relevant contracts,
agreements, memorandum of understanding, appendices, drafts or notes (including
this Agreement) for the purpose of this Agreement, as well as any form of trade
secrets, exclusive information and other data and information that Any Party,
their clients, customers, consultants, sub-licensee or affiliated enterprises
have taken measures to keep confidential. The Confidential Information includes
but is not limited to oral or written materials, Any Party’s software, web
catalogue, business plans and conceptions, product development, invention,
service design, creative design, graphics, texts, audio, video, multi-media
information, client data, market data, financial data, R&D information as well
as intellectual or industrial property in relation to this Agreement owned by
Any Party, including those information deemed or taken confidential by Any
Party, its clients, customers, consultants, sub-licensee or affiliated
enterprises.

 

The above-mentioned restrictions do not apply in the following situations:

 

(1)When being disclosed, the data has already been available to general public;

 

(2)The data has been available to the general public other than by Either
Party’s disclosure with fault;

 

(3)Any Party can prove that the data is available to it prior to the disclosure
to such Party which is not obtained from other parties directly or indirectly;

 

(4)Any Party is exempted from confidentiality obligation from disclosure of the
Confidential Information to governing administrative authorities, stock exchange
institutions required and in accordance with compulsory laws of PRC, or
disclosures directly to its legal counsels and financial advisers as required by
law or demanded in normal business operation.

 

6Statements and Warranties

 

6.1For the purpose of this Agreement and for the benefit of Party B and Party C,
Party A makes the following statements and warranties:

 

6.1.1Party A is a validly existing and independent legal person established in
accordance with the laws of the PRC and has the ability to bear civil
liabilities.

6

 

6.1.2The person who signs this Agreement on behalf of Party A has irrevocable
legal and complete authorization from Party A. Party A must not hold against
Party A in terms of this Agreement in the excuse of unauthorized agency, agency
in excess of authority or any other defects in authorization. The signing of
this Agreement is not against any governing laws and binding contracts, and all
consents and approvals have or shall be obtained from the third party or
governmental authorities for the signing of this Agreement.

 

6.2For the purpose of this Agreement and for the benefit of Party A and Party C,
Party B make the following statements and warranties:

 

6.2.1Party B are citizens of the PRC and have the ability to bear civil
liabilities.

 

6.2.2Party B jointly and severally warrant that within the validity period of
this Agreement, it will not sign identical or similar agreements with any third
party.

 

6.2.3The persons who sign this Agreement on behalf of Party B have irrevocable
legal and complete authorization from Party B. Party B must not hold against
Party A in terms of this Agreement in the excuse of unauthorized agency, agency
in excess of authority or any other defects in authorization.

 

6.2.4Party B shall not transfer, sell or pledge its shares of Party C without to
prior written consent of Party A.

 

6.3For the purpose of this Agreement and for the benefit of Party A and Party B,
Party C makes the following statements and warranties:

 

6.3.1Party C is a validly existing and independent legal person established in
accordance with the laws of the P.R.C and has the ability to bear civil
liabilities.

 

6.3.2Party C warrants that within the validity period of this Agreement, it will
not sign identical or similar agreements with any third party.

7

 

6.3.3The person who signs this Agreement on behalf of Party C has irrevocable
legal and complete authorization from Party C. Party C must not hold against
Party A in terms of this Agreement in the excuse of unauthorized agency, agency
in excess of authority or any other defects in authorization.

 

If Any Party breaches the statements and warranties set forth above and the
breach leads to invalidity or weakening of the validity of this Agreement or
incurs other damage to the other Party, it shall pay compensation with full
coverage of the loss to the damage-suffering Party.

 

7Liability for Breach of this Agreement

 

7.1Any Party which breaches this Agreement shall pay compensation to the
performing Party on its incurred loss.

 

7.2Any Party’s waiver to claim on other Party’s breach of this Agreement is
valid only in written form. No failure or delay of Any Party on exercising any
right or claim on remedy provided hereunder shall constitute a waiver of such
rights. Partial exercise of the rights to claim or remedy shall not prevent such
Party from exercising other rights and remedy.

 

8Force Majeure

 

8.1Force majeure under this Agreement refers to war, fire, earthquake, flood,
storm, blizzard and other natural disasters; or other events that are
unpredictable, irresistible and unavoidable by Both Parties when this Agreement
is signed.

 

8.2The affected Party shall not be held liable for any delay or failure in
performing any or all of its obligations due to the event of Force Majeure.
However, Both Parties shall proceed with their performance of obligations
immediately after the cease of the event of Force Majeure or elimination of the
effects. If effects of Force Majeure make the fulfillment of this Agreement
impossible or unnecessary, Two Parties shall settle the problem through friendly
consultation.

 

8.3If Force Majeure influences the performance of this Agreement, the affected
Party shall notify the other Party of the occurrence of Force Majeure events by
telegraph, fax or other electronic forms immediately and submit a written proof
thereof within five (5) working days after its occurrence.

8

 

 

9Notification and Delivery

 

9.1Any notice or message between Two Parties shall be sent in written form by
fax, personal delivery (including Express Mail Service) or registered airmail to
the addresses listed at the beginning of this Agreement.

 

9.2Unless otherwise specified herein, when notices or messages are submitted in
person, the notices or messages shall be deemed received upon delivery.
Notification by prepaid mail shall be deemed received by seven (7) days of
delivery. When notices or messages are sent by cable or fax, the notices or
messages shall be deemed received at the moment of sending. When by telegraph,
the notices or messages shall be deemed received by twenty-four (24) hours of
delivery.

 

10Dispute Settlement

 

10.1The conclusion, validity, interpretation, performance, amendment and
termination of this Agreement as well as the settlement of disputes shall be
governed by the laws of the PRC.

 

10.2The disputes in connection with the performance of this Agreement shall be
settled by Both Parties through friendly consultation. In case no settlement is
reached through such consultation, the disputes shall be submitted to China
International Economic and Trade Arbitration Commission located in Beijing and
settled in accordance with the Commission's arbitration rules in effect at the
time of applying for arbitration. The arbitral award is final and binding upon
both parties.

 

11Effectiveness of the Agreement and Miscellaneous

 

11.1Issues that are not covered by this Agreement can be decided through
consultation for supplementation among authorized representatives of the
Parties. Any amendment or supplements shall be made in written form.

 

11.2Unless otherwise specified, the “day” in this Agreement refers to the
calendar day and the “working day” in this Agreement means the days of regular
operation of the PRC’s commercial banks.

9

 



 

11.3Article 5, Article 7 and Article 10 remain effective irrespective of the
termination or rescission of this Agreement.

 

11.4Party B not shall transfer its rights or obligations under this Agreement,
partially or wholly, to the third party without the prior written consent of the
other Party.

 

11.5Invalidity of any provision of this Agreement shall not influence the
validity of other unrelated provisions hereunder.

 

11.6This Agreement shall be executed in five counterparts, one for Each Party,
effective as of the date when signed.

 

11.7This Agreement is made in Chinese language. Chinese version shall prevail.
Versions in other languages are for reference purpose only.

 

(No text below.)

 

[English Translation for Reference Only]

 

10

 

 

SIGNATURE PAGE

 

Party A: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited (Seal)

 

Signature: /s/ Zhou Jian  

Title: Legal Representative

 

Luck Sky (Hong Kong) Aerodynamic Electricity Limited (Seal)

 

Signature: /s/ Zhou Jian  

Title: Director

 

Party B: Zhou Jian

Signature: /s/ Zhou Jian  

 

Party B: Zhou Dengrong

 

Signature: /s/ Zhou Deng Rong  

 

Party C: Sanhe City Lucksky Electrical Engineering Co., Ltd. (Seal)

 

Signature: /s/ Zhou Deng Rong  

Title: General Manager

 

[English Translation for Reference Only]

 

11

 

 

APPENDIX 1

 

Equity Transfer Agreement

 

This Equity Transfer Agreement (“Agreement”) is entered into in the PRC by:

 

Transferor: Zhou Dengrong

 

Transferee: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

 

NOW, the Parties agree as follows concerning the equity interest transfer:

 

1.The transferor agrees to transfer to the transferee 3 % of equity in Sanhe
City Lucksky Electrical Engineering Co., Ltd. held by the transferor, and the
transferee agrees to accept said equity.

 

2.After the closing of equity transfer, the transferor shall not have any rights
and obligations as a shareholder of Sanhe City Lucksky Electrical Engineering
Co., Ltd. and the transferee shall have such rights and obligations as a
shareholder of Sanhe City Lucksky Electrical Engineering Co., Ltd.

 

3.Any issues not covered by this Agreement may be determined by the Parties by
way of signing supplementary agreements.

 

4.This Agreement shall be effective from the signing day.

 

5.This Agreement is executed in four copies, one of which shall be held by each
Party. The rest copies are made for the purpose of registration of such
transfer.

 

Transferor: Zhou Dengrong   Transferee: Luck Sky (Shen Zhen) Aerodynamic
Electricity Limited Signature: /s/ Zhou Deng Rong   Signature: /s/ Zhou Jian    
Title: Legal Representative Date: July 25, 2014   Date: July 25, 2014          

 

[English Translation for Reference Purpose Only]

 

12

 

 

APPENDIX 1

 

Equity Transfer Agreement

 

This Equity Transfer Agreement (“Agreement”) is entered into in the PRC by:

 

Transferor: Zhou Jian

 

Transferee: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

 

NOW, the Parties agree as follows concerning the equity interest transfer:

 

1.The transferor agrees to transfer to the transferee 97 % of equity in Sanhe
City Lucksky Electrical Engineering Co., Ltd. held by the transferor, and the
transferee agrees to accept said equity.

 

2.After the closing of equity transfer, the transferor shall not have any rights
and obligations as a shareholder of Sanhe City Lucksky Electrical Engineering
Co., Ltd. and the transferee shall have such rights and obligations as a
shareholder of Sanhe City Lucksky Electrical Engineering Co., Ltd.

 

3.Any issues not covered by this Agreement may be determined by the Parties by
way of signing supplementary agreements.

 

4.This Agreement shall be effective from the signing day.

 

5.This Agreement is executed in four copies, one of which shall be held by each
Party. The rest copies are made for the purpose of registration of such
transfer.

 

Transferor: Zhou Jian   Transferee: Luck Sky (Shen Zhen) Aerodynamic Electricity
Limited Signature: /s/ Zhou Jian   Signature: /s/ Zhou Jian     Title: Legal
Representative Date: July 25, 2014   Date: July 25, 2014          



[English Translation for Reference Purpose Only]

 

13

 

 

APPENDIX 2

 

Agreement Letter

 

To: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

 

I, Zhou Jian, as a shareholder of Sanhe City Lucksky Electrical Engineering Co.,
Ltd., hereby agree and confirm as follows:

 

1.I agree that other shareholders of Sanhe City Lucksky Electrical Engineering
Co., Ltd. (the “other shareholders”) may transfer equity of Sanhe City Lucksky
Electrical Engineering Co., Ltd. held by them to Luck Sky (Shen Zhen)
Aerodynamic Electricity Limited or the third party it designates.

 

2.I agree to waive my preemptive right when the other shareholders transfer the
equity of Sanhe City Lucksky Electrical Engineering Co., Ltd. held by them to
Luck Sky (Shen Zhen) Aerodynamic Electricity Limited or the third party it
designates.

 

3.I agree to sign or provide necessary documents for the purpose of registering
said transfer when the other shareholders transfer their equity of Sanhe City
Lucksky Electrical Engineering Co., Ltd. to Luck Sky (Shen Zhen) Aerodynamic
Electricity Limited or the third party it designates.

 

This Agreement Letter shall be effective from the signing date.

 

Signature: /s/ Zhou Jian       

Date: July 25, 2014

 

[English Translation for Reference Purpose Only]

 

14

 

 

Agreement Letter

 

To: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

 

I, Zhou Dengrong, as a shareholder of Sanhe City Lucksky Electrical Engineering
Co., Ltd., hereby agree and confirm as follows:

 

4.I agree that other shareholders of Sanhe City Lucksky Electrical Engineering
Co., Ltd. (the “other shareholders”) may transfer equity of Sanhe City Lucksky
Electrical Engineering Co., Ltd. held by them to Luck Sky (Shen Zhen)
Aerodynamic Electricity Limited or the third party it designates.

 

5.I agree to waive my preemptive right when the other shareholders transfer the
equity of Sanhe City Lucksky Electrical Engineering Co., Ltd. held by them to
Luck Sky (Shen Zhen) Aerodynamic Electricity Limited or the third party it
designates.

 

6.I agree to sign or provide necessary documents for the purpose of registering
said transfer when the other shareholders transfer their equity of Sanhe City
Lucksky Electrical Engineering Co., Ltd. to Luck Sky (Shen Zhen) Aerodynamic
Electricity Limited or the third party it designates.

 

This Agreement Letter shall be effective from the signing date.

 

Signature: /s/ Zhou Dengrong

Date: July 25, 2014

 

[English Translation for Reference Purpose Only]

 

15

 

